        Case 1:19-cv-11764-AT Document 44 Filed 06/16/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------x
ARLENE DELGADO,
                                                             Civil Case No.: 19-cv-11764


                                   Plaintiff,

                 -against-

DONALD J. TRUMP FOR PRESIDENT, INC.,
TRUMP FOR AMERICA, INC.,
SEAN SPICER, individually,
REINCE PRIEBUS, individually,
STEPHEN BANNON, individually,

                                    Defendants.
------------------------------------------------------x



                                NOTICE OF CROSS-MOTION

PLEASE TAKE NOTICE that, upon the Declaration of Abraham Z. Melamed, Esq.,

dated June 16, 2020, with exhibits, supported by the points and authorities set forth in the

accompanying memorandum of law, dated June 16, 2020, and all prior proceedings,

Plaintiff, Arlene Delgado, will move this Court at the United States Courthouse for the

Southern District of New York, 500 Pearl Street, New York, New York 10007, before the

Honorable Analisa Torres, for an Order, pursuant to Federal Rule of Civil Procedure Rule

65, enjoining the Defendants from pursuing claims against Plaintiff, either in the pending

arbitration Donald J. Trump for President, Inc. V. Arlene Delgado (JAMS reference 01-

17-0004-4706, or otherwise, alleging that Plaintiff breached a Confidentiality Agreement.




                                                    1
    Case 1:19-cv-11764-AT Document 44 Filed 06/16/20 Page 2 of 2



Dated:    Los Angeles, California       June 16, 2020

                                        DEREK SMITH LAW GROUP, PLLC
                                             Attorneys for Plaintiff

                                           /s/Abraham Z. Melamed
                                           Abraham Z. Melamed, Esq.
                                           One Penn Plaza, Suite 4905
                                           New York, New York 10119
                                           (212) 587-0760




                                    2
